DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 Claim Objections
Claim 9 objected to because of the following informalities:  “the group of the group” must be changed to – the group --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati [US 2015/0261721] in view of Cheng [US 2014/0355427] and Montalvo [US 2018/0287888].
As claim 1, Babbellapati discloses a method establishing, by a device [Fig 2], a priority level for a first container includes a first group of different applications having code to execute as one or more resource-isolated processes on one or more processors [Par. 0019 and 0029-0030 discloses assigning a higher priority to a receiver “read on container” includes different real-time applications having code to execute as isolated process in the first container one processor, [0031] For example, real time packets like voice over IP (VoIP) packets which enable telephony may be assigned a high priority. Other real time packets like packets of a video stream may be assigned a high priority or medium priority. Packets which are not real time packets, for example packets related just to downloading files, may be assigned a low priority. Such packets may be discarded and resent later, which may prolong the duration of the download, but which does not disturb for example a telephone conversation using voice over IP. Additionally or alternatively, the priorities may also be assigned for example based on a quality of service (QoS) class assigned to a sender or receiver of the packets. For example, some users of a communication service may have a more expensive service contract, and packets sent by or to such users may be assigned a higher priority than packets send by or to users with a cheaper service contract. Other criteria for classification may be used as well] and a second priority level for a second container that includes a second group of applications having code to execute as one or more resource-isolated processes in the second container on the one or more processors [Par. 0019 and 0029-0030 discloses assigning a priority level to a receiver “read on container” that includes the applicants such as non-real-time applications having code to execute as isolated process in the second container on the one processor, [0031] For example, real time packets like voice over IP (VoIP) packets which enable telephony may be assigned a high priority. Other real time packets like packets of a video stream may be assigned a high priority or medium priority. Packets which are not real time packets, for example packets related just to downloading files, may be assigned a low priority. Such packets may be discarded and resent later, which may prolong the duration of the download, but which does not disturb for example a telephone conversation using voice over IP. Additionally or alternatively, the priorities may also be assigned for example based on a quality of service (QoS) class assigned to a sender or receiver of the packets. For example, some users of a communication service may have a more expensive service contract, and packets sent by or to such users may be assigned a higher priority than packets send by or to users with a cheaper service contract. Other criteria for classification may be used as well]; receiving, by the device, a plurality of packets to be processes on one or more processors [Fig 2 is system on chip, Ref 21 for receiving stream packets into device wherein stream packets includes a stream of high priority packets and low priority packets for transmitting to a first receiver “first container” and second receiver “second container”, Par. 0022 discloses a single chip]; determining, by the device, a [Fig 2, Ref 23 for determining a load of the CPU and notifying to Ref 21 before the CPU process packets]; and selecting, by the device, one or more packets of the plurality of packets associated with the second container to drop  based at least in part on i) the second priority level of second container being less than the first priority level established for the first container and ii) the processing level of the one or more processors [Fig 3, Ref 32 discloses a low priority packet of a receiver being selected for discarding based on the load of CPU and priority of packet].  However, Babbellapati fails to fully disclose what Cheng discloses establishing, by a device [Fig 2, Ref 120], a priority level for a first container includes a first group of different applications having code to execute as one or more resource-isolated processes in the container on one or more processors [Par. 0003, 0024-0030 and 0042 discloses assigning a higher priority to a device “first container”  includes applications such as game applications have code execute as one or more resource-isolated processes in the first container on one or more processors] and a second priority level for a second traffic class corresponding to a second group of applications having code in a second container configured to execute as one or more resource-isolated processes on the one or more processors [Par. 0003, 0024-0030 and 0042 discloses assigning a lower priority to a device “second container”  includes applications such as download applications have code execute as one or more resource-isolated processes in the second container on one or more processors] and discarding the packet when the output rate is greater threshold and priority of the packet [Par. 0044 and 0058].  However, Babbellapati and Cheng fail to disclose what Montalvo discloses a high priority assigns to game console [Par. 0172 disclose game console  = 100 and PC = 50].
Since, the devices which include a game console, computer for filed storage etc.. are well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising assigning the high priority for game console and low priority for computer as disclosed by Montalvo into the teaching of Chen which comprising a method and system for assigning the priority to each of devices such as game console and computer includes the application such as real-time applications and non-real-time applications in order to perform a flow control in order to maintain the quality of real-time traffic into the teaching of Babbellapati.  The motivation would have been to maintain the quality of real-time data.
	As claim 2, Babbellapati discloses assigning, by the device, the first priority level to the first container corresponding to the first group of applications packaged in the first container [Par. 0018-0019 and 0020-0031 disclose a higher priority assigned to a receiver that receives the real-time packets]; and assigning, by the device, the second priority level to the second container [Par. 0018-0019 and 0020-0031 disclose a lower priority assigned to a second receiver that receiving non-real-time packets], the second container different from the first container [Par. 0018-0019 and 0020-0031 disclose the first receiver that receives real-time packets are different from the second receiver that receives non-real-time packets].
	As claim 3, Babbellapati discloses determining, by the device, to process a first packet associated with the first container based on the first priority level of the first [Fig 3, Ref 32 and 33 discloses processing packets based on priority of packets].
As claim 4, Babbellapati discloses determining, by the device, to drop a second packet associated with the second container prior to processing the second packet based on the second priority level of the second container [Fig 3, Ref 32 discloses discarding a lower priority based on load of CPU before forwarding to the CPU].
	As claim 5, Babbellapati discloses selecting, by the device, the one or more packets to be dropped prior to processing at the device responsive to the processing level of the one or more processors being greater than a processing threshold of the device [Par. 0027-0030 discloses when load of CPU over yellow threshold, low priority packet will be discarded].
As claim 6, Babbellapati discloses determining, by the device, that the processing level of the one or more processors is greater than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; and selecting, by the device, the one or more packets to be dropped based on a priority level of the one or more packets [Par. 0027-0030 discloses when load of CPU over yellow threshold, low priority packet will be discarded].
	As claim 7, Babbellapati discloses determining, by the device, the processing level of the one or more processors is equal to or greater than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; and selecting, by the device using a prioritization algorithm, the one or more packets of the plurality of packets to drop [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold, low priority packet will be discarded].
[Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; stopping, by the device, dropping of the one or more packets of the plurality of packets; and processing, by the device, the one or more packets at the device [Par. 0027-0030 discloses determining the load of CPU is low, stopping discard packets].
	As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati, Cheng and Montalvo as applied to claims 1 and 10 above, and further in view of Niv [US 2017/0251016].
As claim 9, Babbellapati discloses dropping, by the device prior to processing, at least one packet of the plurality of packets associated with the second container [Fig 3, Ref 32 or Fig 4, Ref 46] but fail to disclose what Niv discloses comprising determining, by the device, that traffic of the second group of applications executed in the second container corresponds to malicious traffic; dynamically modifying, by the device, the priority level of the second group of applications executed in the second container [Par. 0043 and 0066 disclose determining if traffic is malicious traffic then low its priority].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting malicious traffic at high priority, changing the high priority to low priority as disclosed by Niv into the teaching of Babbellapati, Cheng and Montalvo.  The motivation would have been to prevent a fault alarm.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414